Case 2:18-ml-02814-AB-FFM Document 199-37 Filed 02/26/19 Page 1 of 4 Page ID
                                 #:6592




                EXHIBIT 61
                                                                                                                  EXHIBIT 61-1
                Case 2:18-ml-02814-AB-FFM Document 199-37 Filed 02/26/19 Page 2 of 4 Page ID
                                                 #:6593

             From:              Jakubik, Paul (P.C.) <pjakubik@ford.com>
             Sent:              Wednesday, December 12, 2012 12:23 PM
             To:                McClain, Shawn (S.M.) <smcclail@ford.com>; Nichols, Steven (S.)
                                <snichol9@ford.com>; Oldani, Patrick (P.E.) <poldani@ford.com>; Tyahla,
                                Mark (M.A.)<mtyahla@ford.com>
             Cc:                Cannon, Jeremiah (J.)<jcannon3@ford.com>; Jakubik, Paul (P.C.)
                                <pj akubik@ford.com>
             Subject:           RE: Concern Management System - Heads Up


            Team - Steve's 60 reports excluded any reports with leak concerns. We have numerous reports (hundreds) on
            Fiesta where a shudder was discovered but this group was only reports where a shudder complaint was made
            but no leak identified.

            The TSB corrects the leak and applies adaptive drive after clutch replacement. I'm not sure our symptom fits
            exactly. We have Fiesta shudder/ no leaks. What do we instruct dealers to do when there is no leak but a
            shudder exists?

            I share your concern in potential exposure but at the same time - the data indicates concerns and we have no
            fix. It appears that Fiesta may benefit from an adaptive drive recommendations as well. Do we want to separate
            the issues by model?



            From: McClain, Shawn (S.M.)
            Sent: Wednesday, December 12, 2012 9:59 AM
            To: Jakubik, Paul (P.C.); Nichols, Steven (S.); Oldani, Patrick (P.E.); Tyahla, Mark (M.A.)
            Cc: Cannon, Jeremiah (J.)
            Subject: RE: Concern Management System - Heads Up

            It doesn't support Fiesta.

            I went through the first 25 VINs ... Fiesta issues are mainly hardware issues that are addressed by TSB 12 4 6
            (Note: Zero were repaired with the Adaptive Drive Procedure). Since Fiesta is hardware issues already covered
            by existing TSB's, Adaptive Drive and evaluation would not benefit and in most instances would lead to repeat
            repair.


             Input Seai TSB                             16
             NoAWSCiaim                                   4
             Hardware including Input Sea!                3
             Clutch Hardware                              2



            Shawn M. McClain
            DPS6 Current Model Supervisor
            smcclai l@ford.com
            (313) 805-9275

            From: Jakubik, Paul (P.C.)
            Sent: Wednesday, December 12, 2012 8:32 AM




Produced by Ford Subject to Protective Order in Brenes v. Ford                                                               VGS7-0106203
                                                                                                                  EXHIBIT 61-2
                Case 2:18-ml-02814-AB-FFM Document 199-37 Filed 02/26/19 Page 3 of 4 Page ID
                                                 #:6594

            To: Nichols, Steven (S.); McClain, Shawn (S.M.); Oldani, Patrick (P.E.); Tyahla, Mark (M.A.)
            Cc: Cannon, Jeremiah (J.); Jakubik, Paul (P.C.)
            Subject: FW: Concern Management System - Heads Up

            Team - It would appear that GCQIS data support this being opened for Fiesta and Focus. Are you in agreement.
             Please advise by cob Thursday. Thank You


            From: Nichols, Steven (S.)
            Sent: Tuesday, December 11, 2012 4:34 PM
            To: Jakubik, Paul (P.C.)
            Cc: Nichols, Steven (S.)
            Subject: FW: Concern Management System - Heads Up

             Paul,

            From my understanding Jerry Cannon is currently working on a TSB to address
            Focus shudder at take-off concerns.

            Is it possible to include 2011-2012 Fiesta? I found over 60 GCQIS reports with
            the similar shudder concern with Fiesta.

            Attached are the GCQIS reports and VIN list.

            What are your thoughts?




            Steven Nichols
            Commodity Concern Engineer
            Ford Customer Service Division
            Phone: (313) 322-0576
            snicho19@ford.com

            From: Jakubik, Paul (P.C.)
            Sent: Monday, December 10, 2012 9:31 AM
            To: Cannon, Jeremiah (J.); Tyahla, Mark (M.A.); Oldani, Patrick (P.E.); McClain, Shawn (S.M.)
            Cc: Nichols, Steven (S.); Jakubik, Paul (P.C.)
            Subject: Concern Management System - Heads Up


            Team -We had an internal meeting this morning and as a result we are required to open up DPS6 concerns
            through the concern management system (Emerging/ QSF Process).
            Steve Nichols will be initiating a meeting this week with PCE's and PVT (as needed) to coordinate and define
            concerns by model and model years.




Produced by Ford Subject to Protective Order in Brenes v. Ford                                                             VGS7-0106204
                                                                                                                     EXHIBIT 61-3
                Case 2:18-ml-02814-AB-FFM Document 199-37 Filed 02/26/19 Page 4 of 4 Page ID
                                                 #:6595

            This will all be data driven based on GCQIS. I suspect the concerns will be to shudder - primarily 2012 Focus (as
            per our data) however Fiesta data will also be analyzed. Steve will be sorting data with consideration to TSB 12-
            4-6 (leaks) so as not to include leak induced shudder as it is already addressed.

            Asia Pacific is question at this point. The reports submitted are all "clutch vibration" which I assume to be
            shudder. I hope to have the Asia Pacific concerns included with whatever action is opened.

            This is a heads up. I suspect that these issues may go QSF as soon as they are opened due to the volume (I don't
            know that for sure). I just don't want you to be blind-sided.




Produced by Ford Subject to Protective Order in Brenes v. Ford                                                              VGS7-0106205
